Lo AENA ES

46731,

SERIEB N 2072031 7
cnn 2020 nh y
A — e
] / e KARDEX: vo
. YA / As
E Ñ / vd

/

—  moDIEzCACION EN EL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN
) OS + DE HIDROCARBUROS EN EL LOTÉ 2-38 7) el
DO a ba É ( / _QUuE CELEBRAN DE UNA PARTE: E
a AN S — -RERUPETRO S.do NM $
) y > a Y DE LA OTRA PARTE: ES dl N-
ÍN A PITKIN PETROLÉUM PERÚ Z-38 S.R. 1.) Ñ 5
Ú 5 (  KBI (PERU 2-38) PTY LID., SÚCURSAL DEL PERÚ DE 3
N = 1 £ 2% 20 CON INTERVENCIÓN: 2 nn
/ ; A SN PITKIN _PETROLE ívPLC ] / Í
' Ni o ud _KAROON GAS AUSTRALIA LTD. y EE 3
ñ S - Y EL BANCO CENTRAL DE RESERVA DEL PERÚ Y Ñ Xx
A Ea ce EN
— S INTRODUCCIÓN: - a AS
a e:

CIUDAD: DE "LIMA, A/LOS VEINTIUNO DÍAS DeL, MES DE AGOSTO" DEL AÑO. DOS
YO: RICARDO FERNANDINT. “BARREDA, EXTIENDO LA PRESENTE ESCRITURA,

Larios dle

de Notar

TERVIENEN7 DE CONRORMIDAD CON o DISPUESTO ' (POR LOS ARTICULOS PA

DEl ORSRBTO O 1049. = =

COM.PAR E CEN

cm
IN o ÚNICO- DE CONTRIBUYENTES N* 20196785044, CO
3205. “SAN, BORJA, LIMA, AN DERIO

iy z
(E), se E BOÓGTORA ISABEL MERCEDES TAFURE
S

bd Boro eli do

QUIEN MANTFT ¡TA SER ..DE- WACIONALIDAD PERUANA, DE EE CIVIL

CASADA, ABOGADA; DEBIDAMENTE od CON DOCUMENTO _ NACIONAL D
- SSA,
IDENTIDAD ¡N” 08203459, AUTORIZADA SEGÚN PODER INSCRITO: VEN EL a

C000060 DE LA PARTIDA A NA 00259837 DEL REGISTRO E

y]

Notarios de Lina Colegio de Notarios de Lima

JURÍDICAS, DE LEMA LA' MISMA "uE SE INSERTA. EN.LA PRESENTE.

Y DE LA OTRA PARTE:
PITKIN. PETROLEUM! PERÚ Z-38 S. R.L., CON REGISTRO único DE CONTRIBUYENTES N

Na

20514186031, CON DOMICILIO EN AV. RIVERA NAVARRETE N“ 765, SAN ISIDRO/LIMA(Y'

 ANSCRITA EN EL ASIENTO A00001- DE” “a PARTIDA (ELECTRÓNICA No 12665566 DEba

REGISTRO DE PERSONAS JURÍDI 'AS: DEA LIMA Y ENEL ASIENTO B00001 DE LA PARTIDA]
ELECTRÓNICA Ne várscó DEL LIBRO DE CONTRATISTAS - DE OPERACIONES DEL
se

Lena ao

) REGISTRO PÚBLICO DE“ HIDROCARBUROS, ¡DEBIDAMENTE A POR

APODERADO SEÑOR. CHRISTOPHER TREVOR JACKSON, QUIEN MANIFIESTA SER Val
E

NACIONALIDAD AMERICANA, DE ESTADO CIVIL: SOLTERO - "DE PROFESIÓN U OCUPACIÓN y
ir o ¡ Ñ
VTA Mia A dan SAM

de Notarios de

Colegio

y

Xi = > á Y y
Sa : / ”.
»
1 ] =—— > pa
To AS úl ,
EMPRESARIO; IDENTIFICADO CoN CARNÉ DE EXTRANJERÍA NO 000689524 AUTORIZADO x ES

—SEGÓÚN PÓDER INSCRITO EN EL ASIENTO “A00001 DE LA PARTIDA ELECTRONICA N*
- 12665566, DEL REGISTRO DE PERSONAS- Jurtozcas (DE LIMA;
XEI ,(PERU 2-38) ÉTY LID., SUCURSAL DEL PERÓ, CON REGISTRO, ÚNICO “DE E

CONTRISUYENTAS N* 20519425662, CON DOMICILIO EN JR. ARIAS ARAGUEZ 250, SAN
ANTONIO, MIRAFLORES, LIMA, INSCRITA EN EL/ASIENTO -A00001 DE LA PARTIDA EN
ELECTRÓNICA No-12146768' DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA (EE ,

ASIENTO A00001 DE LA A FLEGTRÓNICA N* ad DEL LIBRO DE
CONTRATISTAS DE OPERACIONES: DEL REGISTRO PÚBLICO», DE HIDROCARBUROS,
DEBIDAMENTE REPRESENTADA POR SU APODERADO SEÑOR GERMAN te MARTIN<BARRIOS
FERNANDEZ - CONCHA, QUIEN MANIFÍESTA SER DE NACIONALIDAD PERUANA, DE ESTADO 5
CIVIL: CASADO, PROFESIÓN: ABOGADO, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO ) y
NACIONAL DE? IDENTIDAD N% 08774403, AUTORIZADO SEGÚN PODER INSCRITO -EN EL “A

ASIENTO A00001 DE LA PARTIDA ELECTRÓNICA N”* 12146768, DEL REGISTRO, DE í

PERSONAS JWRÍDICAS DE LIMA;
CON INTERVENCIÓN DE:
PITKIN-—PETROLEUM PEC, CON DOMICILIO” EA, BROOK STREET, LONDÓN W1K 5ÓB,
UNITED KINGDOM, DEBIDAMENTE REPRÉSENTADA POR EL SEÑOR CHRISTOPHER TREVOR
JACKSON, QUIEN MANIFIESTA SER DE NACIONALIDAD AMERICANA, DE ESTADO, brvrz

SOLTERO, DE PROFESIÓN 10 OCUPACIÓN JEMPRESARIO, AUTORIZADO SEGÚN 'PODER x /
INSCRITO EN EL ASTENTO A00001 DE LA PARTIDA No ii REL REGISTRO DE

PERSONAS =JURÍDICAS DE LIMA; KAROON_ GAS AUSTRALIA LID.” “con DOMICILIO EN
OFFICE 7%,34-38 LOCHIEL AVE, MT MARTHA, VICTÓRIA) ) AUSTRALIA 3934, PO BOX
1469 MD” MARTHA VICTORIA, AUSTRALIA 3934 cEsTpalra REPRESENTADA POR SU Yñ
APODERADO SEÑOR GERMAN laneros FERNANDEZ-CONCHA y CON GENERALES DE LEY YÁ” )
MENCIONADOS, AUTORIZADO SEGÚN - PODER INSCRITO EN EL ASTENTO <AÓ0001| _DE LA

PARTIDA ELECTRÓNICA N” 12136862 DEL REGISTRO, DE PERSONAS JURÍDICAS DÉ LIMA.

Y EL BANCO CENTRAL DE RESERVA DEL” -RERÚ, CON REGISTRO ÚNICO DE CONTRIBUYENTE NW _
N? 20122476309, CON DOMICILIO EN JR. ANTONIO MIRO QUESADA N* 441, LIMA, :

pl

REPRESENTADO POR su GERENTE GENERAL RENZO GUILLERMO. ROSSINI MIÑAN, QQIEN NN
MANTEIESTA SER DE NACIONALIDAD ) PERUANA, DE ESTADO a CASADOF DE
PROFESIÓN: ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON - -DOCUMÉNTO NACIONAL DE / y E

a y 08727483, - SUFRAGANTE ELECTORAL, NOMBRADO POR: ¿oUBRDO "DE Y
DIRECTORIO N* 4059 DE FECHA 14 DE OCTUBRE DE Y POR SU GERENTE JURÍDICO _ Ñ
MANUEL MONTEAGUDO VALDEZ, QUIEN _MANÍFIESTA.. SER. Da NACIONALIDAD PERUANA, DET
, ESTADO CIVIL CASADO R. DE PROFESIÓN: ABOGADO; DEBIDAMENTE, IDENTIFICADO” CON rn”
DNI N*10275927, SUFRAGANTE ELECTORAL NOMBRADO POR ACUERDO. TE - DIRECTORIO No Y:
4128, DE FECHA 22 DE DICIEMBRE DE 2005, AUTORIZADOS POR ACTA N* 4250 LA E,
MISMA QUE CORRE INSCRITA EN Ne E C00059 DE LA PARTIDA N” 11014549 Í,

PÉL REGISTRO DE PERSONAS JÚRÍDICAS” DE LIMA, E IGUALMENTE AUTORIZADOS > pa

( o y

SER ve w-2072039 ero BR

RRORME CONSTA:DE LA cación DE GERENGIA GENERAL DE “esta BANCO N*
>2011-BCRP/ DE tz DISIMEBRE DE 2011, QUE fi INSERTAN EN La /

PRESENTE ESCRITURA PÚBLICA
LOS” OTORGANTES “SON MAYORES DE EDAD/-A QUIENES HE IDENPIFICADO “CONEL 7
DOCUMENTO DE IDENTIDAD QUE EHTBTERON, “PROCEDEN CON CAPACIDAD LEGAL,
LIBERTAD Y- CONOCIMIENTO _ DEL ACTO QUE REALIZAN Y ME HAN 1 [AECHO LLEGAR UNAN_
MINUTA FIRMADA Y 2uN ON PARA QUE SU/CONTENIDO LO ELEVE EN y ESCRITURA

PUBLICA, TA_MISMA” QUE ARCHIVO EN EL MINUTARIO, CÓN “Eb, ¿NUMERO DE _ORDENS,
S Y CORRESPONDIENTE —DRIANDO EXPRESA CONSTANCIA DE (HABER ucruhDO LAS MINIMA
al -. — NACIONES: DE CONTROL Y DEBIDA DILIGENCIA EN MATERIA DE PREVENCIÓN DEL LAVADO

a Í_ os ACTIVOS, ESPECIALMENTE  VINCULADA A LA pS _FEGAD A -OTRAS> FORMAS a
na S CRIMEN ORGANIZADO, RESPECTO A TODAS Ías PARTES INTERVINIENTES EN LAN

En IA Ñ TRANSACCIÓN, ESPECTALMENTE CONPRELACIÓN AL RIGEN, DE LOS FONDOS» BTENES vi
, eS pos MACTIMBS voLdCRADO EN DICHA TRANSACCIÓN, ASI Como ÉN "LOS MEDÍOS “osx

ER
S

Á
tensa Clas Registro: de Escrituras Públicag) una de CESIÓN

dra ES EL coNPRarÓ” DE ETCEÑCIA PARA an EXPLORACIÓN Y 2
e HIDROCARBUROS LEN “ote z> 380 e celsbrah ae uba parkeg.

=
rios dle

3
lar

La

ode

Eontrilayenses. No 20196785044, con
E patas

ÓN e a 320, San ¿Borjas Lima,

esentada por Ha Dra. Isabel Mercedes Tafur Marín, identificada” tconN-=
N (

_Doculiínto Naciónal «de identidad) a oszb3459, en su condición de cétentez
A inscrito: en el Asiento /coo0060 de 12 Aida

pa Moteros a de Lna E

en Registro de “Personas Jurídicas de ¡ima Y detax

=
N

sd

ha

AS
otra parte PITKIN PEmRolEOn Pan y 2-38 A a) En Registro: ónicon dy
A
Contribuyentes N”) 205Í4186031, - des > domicilió en Av. Rivera Navarrete” A
0765, dan Isidro Lima/—inscrita en-éL Asiento aooo0 des la Partida N9

CA

3

12665566 aeí registro de Personas” baca de Lima y en'el Asiento BO0097$

AA

de 19 Partida Electrónicas N* 11919682 Ao de Contratistas de
z =

ópera. jones del Regisfro Público de HLaroéayblos, [ea popresentedia

sa
de otarios de eee Cole

por su apoderado señor Christopher TEOYOz Jackson, identific do «con Cersás

)

ma Exlegio

AS
der axtfanjerta No 000689524 autorizado” según poder insc: ito en-el Asiento A

A00001 de la Pattida Electrónica N* 11916634,. del Registro de Pers
urídicas * dé Limas! KEN (PERU -2- 38) PYY LTD... —SUCUBSAL DEL «$0,
Registro Único de contkibuyentes N* 20519425662, coh_ domigálio en Jr. Arias]

A
1
Y /
rios de Ln

qe

Mita

Axaguez| 250, San Antonio, Mirhflores, Lima. inscrita en el Asiento AJo0013,

1
!
Boligiodo

dela partida Blécerónica No, 12146768 ad Registío de Personas Jurídicas e
ñ E z E y EA 2 e ——

JE - sn - e

- UN Ez
> 2 y NE yos
— y Y , DN -
pS - A
Y ) o SN 2 >
(7. > »
LA o > DES
, ñ 0) a / ) A
Lima “y en el asignpo 200001 de la Partida Electrónica N” 12161199 ael Bibrp Ma A l
) E a Ñ A u y .
de, Contratistas dec Operaciones del  Kegistro | Público de Hidrocarburós, - NN
Á Y 24 - E

debidamente representada por su apoderado Señor German Ba:
Ni A ; y í Ñ >
Cóncha, quienomanifiesta ser de nadhonklidad peruana, estádo civil: casado, ) 7
SON 7 E Q— N y
profesión: Abogado; debidamente identificado con Documento Naciogal de

Identidad N" 08774403, autorizado según poderlinscrito en el Asiento A0000Y
Ñ y
de la Partida Electrónica "N*-12146768, del Registro de Personas Jurídicas —

¿36 lima; con la Intervención: PITRIN PERROLEUN “PLC, con domicilio én 42
a con 7

Brook Streét; London_Y1K 5D2; United) Kingdon , debidamente, representada lpor

su, apoderado “Señor “Christopher Trevor” Jackson, Mdentificado cón—carné de , A
pxeranjería Ñe * 0006895247 autorizado según poder insetito en el Asiento 3) SN
A00001 de la) partidx/ E crróÑica NO 22700072 dex Regístro de Personas o N
Jurídicas Harocarkiros. de Registro Público de Lima¡l KAROON GAS AUSTRALIA eS
LTD. on domicilio en Office 7*,34-38 Lodhiel Ave, Nt—Mgrtha, Aictoria, :
Australia 3934, Po Box 469 Mt) Martha victória, Australia. 3934 debidamente 2%

representada pot su apoderado -Señor /German José. Martín Barrios gernandez-

Concha, quienmanifiesta ser. de nacionalidad peruana, | estadó civilx casado/-

¡Abogado; debidamente.” “identificado con Documento, Nacional de

A E ir ! a > A
Identidad N* 00774403, autoria lo según (poder inscrito -en el Asieñto a009O—
- 5 S y ES

pa Ñ
—de la pea Electrónica N” 121Í6862 del Régist o de Personas Jurídicas de
Lima. Y dl BANCO” CENTRAL DE “RESERVA DÉL PERÚ, con Registro Único de
= os

Contribuyente N* 20122476309, con domicilio en Jr. Miró Ipuesada 421, Lima,

| represehtado por su Gereíe General Señor Renzo Guillermo Rossini Miñán) — Mo

- kuien_ manifiesta ser de Hadionalidad pedizha, de sitado civil casado, ge 7
profesión: geóñomigta debidamente identificado con Dogunento Nacional de uN
Identidad N'-08727483 sufragante electoral, Ypor su Gerente Jurídico señor Y. > ( =

Manuel Monteagudo Valdez, quien manifiesta ser de nacionalidad peruana, de, LE,
E 1

” estado civil casado, de profesión: abogado,” debidamente /identificado con Xx
BS "A

Documento “Nacional de Identidad  N”

10275927, sufragante > electoral e
Ñ 10 AOS E h a
¡autorizados conforme consta de la comunicación de la Gerencia General d

este Banco, Cartá N*. 087-2011-BCRP de fechá 22 de diciembre de 2011 + por Y

acta N* 4280, la_

Ñ Ñ SN

misma que corre insérita'en el asiento CO0059 de la_
S - AL 2 a ó -
Partida Electrónica pe 11014549 del” Registro de Personas Jurídicas -de m y >

A

Lima;

z c == -
MODIFICACION OEORALO Ds LICENCIA PÁRA LA (EXPLORACIÓN Y EXPLOTACIÓN DE =
TN C X

HFDROCARBUROS EN

“Cláusula Primera
N

$ A
Lana Golepjo de Notarios de Lana Colegio de

Legio de Hoborics de Lena Colegio de Votertos de Lona Eoligió de

de Notarios de Lema Go

Colégio

a

Notarios de
as

.

p
»

S

1.5

- ' . / Ñ
SERIEB N 2072033 <, e 46733 >

_ E (
PERUPETRO S.A., en adelante PERUPETRO, y VIÉTNAM pPoóT?T*TMTDRPPO
COMPANY, L.L.C., SUCURSAL DEL PERÚ, - celebraron un Contrato pde
Licencia paramla Exploración y Explotación: de Hidrocarbuxos enel
Lote Z-38, en adelante el Contrato, el mismo-que conforme a Ney fue.

S
A

aprollado por Decreto Supremo ye 013-2007<EM, y elévado a Escritural

báblica con fecha 12 "de abril de 2007, ante el Notario- Público de
Ss / $
DS

Lima Dr. Ricardo: Fernanginí, Barreda.

Mediante “Decreto lp. NO 052-2008-EM' de fecha 01 de obtenía dex
$

— 2008, se aprobó/La Ce Cesión de Posición Contractyal en el Cóntratóí, Por

N

Ma gúal la” empresa VIETNAM / AMERICAN EXPLORATION COMPANY, L.L.C., E
CURSA DEL” —2ERO, essis' el” veinte gor ciento (20%) de sun
partigipación “en el Contrato a da Empresa “KEI (PERU Z-38) PTY LIM, X
SUCURBAL, PEL PERÓ. Dicha cesión , gu “elevada a-Escritura Pública el 17%
de nqriémbre de 2008, ¿ante el Notario ¡Público de Lima Dr. Ricardo;

Pernadaios IS

eg Decreto Supremo | No “osá- 2009- au fecha “23 de noviembre de.

“Barreda. =

Á aprobó re Cosiói ge Posición Contractual en el Contrato, pory

a Unpresa VERTNAÍC AMERICAN: EXPRORATION.COMPANY, 'L.L.C% A

lata,

PERÚ, cedió. er cuaregta / por Miento (40%), de su
A

aio de

'Richa cesión] ua erérada a Escritura poprica el 10%

UCURSAL* DEL. PE
009,: ante>el:- Notario público de—Lima Dr. na

de rea

Ferneandini Barreda.
9 de marzo de- 2011,

Medignte ae "Supremo No 096 2011-EM de fecha

se aprobó la cesión Ne Posición Contractual en él Contrato, por la: Dl
cual la empresa va AMERICAN CoxesorartóN COMPANY, L.L.C. <
SUCURSAL DEL, PERÚ, "cedió ek quince pr ldiento (15) de
Ceártióipación en el Contrato a la empresa KEI (PERU-Z-38) PIY LTD. S
SUCURSAÉ DEL PERÚ. Dicha cesión fue elevada a Escritura Pública el A
de mayo de 2011, ante el: Notario Público de Lima pr. Ricardo
. Fernandini Barreda. = N a

RH
o
a
dh
Le
pl
a
a
o
o
P
6
2
tego

_MSRlanto- carta s/n de fecha 12 de julio de. 2011,
julio de 2011, rra Aerzbar -EXPLORATION COMPANY L.L.C. comunicó a

£ Loma Go

PERUPETRO la trahsformáción de VIETNAM AMERICAN EXPLORATION COMPANY,

Labios

En L.C., SUCURSAL DEL PERÚ, en PITKIN PETROLEUM PERU- Z-38 se Lo, y a

su ver solicitó la sustitución de; su. Garante- Corporativo ' VIETNAMS
S
AMERICAN EXPLORATION COMPANY L.L. S. _por PITKIN a PLC.
g ( - z z A _
y r” so
AS

y y ES) E — >
x i Ñ SS ad
A
1.6% En línea con lo anterior, conforme consta de la Escritura Pública de =x
Transformación-de>Sucursal a _Sociedad Comercial de Responsabilidad.)
) Limitada de fecha/13 de abril de 2011, otorgada añte Notario Público
de “Lima Dr. Aldo Espinosa Oré, —se extrae que VIETNAM AMERICAN y
pa EXPLORATION COMPANY, L.L:C:, SUCURSAL DEL PERÚ, se transformó en una Ss

entidad con personería jurídica distinta de su casa matriz, adoptando
para dies! efectos .la forma de una sociedad comercial 05),
N Oesponsabilidad limitada, conforfhe a lo dispuesto por la ze General
de Sociedades _vigente en el Perú. pla O resultante del Teferido 1
Y procéso._de erarisformación Py denomina Fr PETROLEUM PERU Z-38 7

y Y

S.R.L., la nmispa ape ha a inscrita-en el asiónto A00003 de la
Partida N* 11916634 y Asiento A00001 de la Partida N* 12665566, ambas. N Y
del Registro de Personas Jurídicas y enel Asiento B00001-de la --— S >
Paíctida N? 11919682 ade Libro de-—Contratistajs de “Operaciones del/

Registro Público de Hidrocarburos.

1.7 Mediante Declaración Jurada de, fecha 19 de agosto de 2011, suscrita

por Gerente Regiona. sr. Cristek her Trevor Jackson, PITKIN
AN 9: p.

| PETROLEUM PLC manifestó a PERUPETRO su”, decisión. de asumir la  , A

Ú a
Seondición de Garante Corporativo en el bontedtó) de bicencia Pa. 2.
1

Exploración y Explotación de Hidrocarburos_en el Lots Z-38.

Cláusula Segunda = = =

2.1 En virtud de la transformación de VIETNAM AMERICAN EXPLORATION Ñ

COMPANY, L.L.C.,  SUCURSAL DEL PERÚ, én 'úna Sociedad” | de o
pl e a

Responsabilidad Limitada OR en el Perú, la actual x=
denominación de dicha empresa que conforma el Contratista,es PITKIN

— PETROLEUM PERU Z-38 S. R- L. = fs

2.2 Intervíene en la i_ presente Modificación de ContYato el BANCO CENTRAL

DE RESERVA. DEL PERÚ, para. tomar-nota de la reorganizafión societaria A
No EN ratificar /.
llevada.a abo poz: el Contratista. Y para A el otorgamiento de X

las garantías en virtud de la Cláusula: de erechos Finahóieros,
aprobada bajo el régimen de la Ley N% _26221, -Ley Orgánica de “
DE y

Hidrocarburos. _=
>

a e ” —.
2.3 Interviene PITKIN PETROLEUM PLC para otorgar en favor de sl >
X PETROLEUM PERU Z- 3808. a Ó la garantía corporativa que aparece en el

L

AS sigúuiente.—=
2 dd
2.4 Interviene KAROON GAS AUSTRALIA LTD. EEE ratificab en favor de_ KEI

(PERU 2-38) PTY LTD., SUCURSAL DEL PERÚ, la garantía corporativa que A

E >

s , E a SS
-SERIEB N 2072034 - uN y. 46734. -

aparece en el Anexo "“D-2" del Contrato, tal como se acuerda en la

cláusula siguiente. =

Cláusula Tercera

Para efectos de: reflejar As establecido en_las cláusulas precedentes, las

(
)

Sa
Lena

partes han acordado introducir, en el Contrato las modificaciones y!

Xx —, S
- > o 3 agregados que se indican a continuación: = 7ap== 3
A Ho
e, A 3.1 Modificar el acápite 1.11, el cual quedará redactado dé la siguientes
y - N manera: <= = Y
E TZ
o S "1.11 Contratista os
PS $ "
í 3 SNS PÍTKIN PETROLEUM PERU Z-38—S.R.L;, inscrita en el atento
E E Boo001 de Ja Partida No11919682 del Libro de Contratistas del]
- — Ñ Ne Operaciones del Registro Público. de Hidrocarburos. = =_ y
X Ñ 4 4 / S
E Ser (BERÚ 2-38) PTY TTD; SUCURSAL DEL PERÚ, inscrita en 618
ZN E e Nash
SÍ Asiento A00001 de la Partida N 12161199 del: MLibro* de
$ — cae y => Ñ z A -
SS óftratistás Lie! Operaciones ': del Registro Público dep
— DES E
E A “Hidrocarburos.
S E hi e , ¿ -
_ Y Be Agrega €l acápite 1.62, el cual quedará : pao de la siguiente
as - $ —N AN, : ÍA des
- 3 maneral.

Cuarta Modificación

7
N
V

le agosto de 2012;¡.fecha..en da que se suscribe la

ñ
olegio de Notarios de

Modificac

del -gontraés dé Licencia paral ld. Exploración yW
y o da:

Ye Hidrocarburos en el .Lote Z-38, aprobada po

a
Legio de Notarios de Lina Colegio de Notarios de Lana Colegio doÑo

el Gual quedará redactado de la siguiente

j

0
de Notarios de

A
manera; =

e a
Ñ 13.11 O PITKIN PETROLEUM PLC y KAROON ¿GAS-- AUSTRALIA LTD.,

Ie para efectos-de otorgar las garantías corpdrativas que aparecen

ma

al ) Y . o onio Anexos “D-1" y “D-2"., respectivamente. =N
[ Sas garantías corporativas subsistirán mientras. sean exigibles»

>, z lds obligáciones del Contratista comprendidas en [Los Anexos, *9<
o 19 y “D-2". Será Tde- aplicación el*-—subacápite 22.3.5, siy

E producido algún hecho prévisto en dicho acápite, el Contratiót Sl

A y E no cumple con sustituirla en-un hlazo máximo de quince as

ES có Días Útiles siguientes a la recepción pof el Contratista de tad

Ñ ) QU motigicación de PERUPETRO requiriendo la sustitución « Ñ

Ja Modificar el acápite 20.1,—el cual quedará redagtado de la siguientes

- ey opera: E 2 4
o 3

| - 2 ROS

"20.1 Toda Mmotificación o comunicación, relativa al Contrato, será

S a e
considerada como - válidamente cursada si es por escrito. y

entregada —éoh cargo O recibida .por intermedio de TrorréS
j ; Nx
certificado o facsímil o por otros medios ¡gue .las Partes
da

acuerden, dirigida/ al destinatario en un Día Útil _.á las
— E

siguientes direcciones:
——PERUPETRO:
PERUPETRO £:A.
Gerencia General
Av. Luis Aldaña7W" 320
Lima 41 A ela
Jrax: 617- idoz =
«Contrátista: =:

¡PITKIN E PEBU Z- 38 S.R.L.

Gerente Finaríciero”-
Av. Rivera Navartete N0 765,,San Isidxgó
Lima 27 = Perú =
Teléfono: 7150658
F: -sos77 á
ax: 50 NS
KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ =
Mandatario Nacional

Arias Aragúez 250, San Antonio

Miraflores, Lima =

UL

Fax: 4451015 $

Lima 18 o Perú

Garantes Corporativos:
PITKIN PETROLEUM PLC =
42 Brook Stregt =
London ¡W1K SDB
nited Kingdom
Fax: +14 (0) .207.958.9090
KAROOÑ | GAS AUSTRALIA LTD.

General Manager
Ñ
Office 7a, 34-38 Lochiel Ave. Mt. Martha

Victoria, Australia 3934 =

Po Box 469 Mt. Maxtha Victoria, Australia 3934

Fax: (613) 59741644"

OS

SERÍEB w 2072635 — e
ÉS a

Modificar el” Añexo
manera:
ANEXO "cl 31/

TE] EEN DEL' PROGRAMA MINIMO DE TRABAJO

Bs

y N a hs CARTA FIANZA BARA El
CARTA FIANZA N 7
en

)

N

de.

/
XA
S
Notabíos
n
Me E

%

e
¡
A
3

NY

E)

x
constitigmos en siágores solidarios. de PITKIN PETROLEUM PERU Z-38 S.R.L./ 73

SN
Colegio de
n

|
y
4
za

Denuestra consideración: y
Por la” presente, nosobros Di! “(Entidad ES sistema AN nos

KEI Et 338) PTY a SUCURSAL, DEL Rao, en adelante! Llamadas. el
A 1
SE socias 11amada— PERUBBTRO/|..poy ES

Contratásta, | Ante |PERUPETRO Sa

importeg de Ngineo millories. setas entos .mil' Y oda DóJáres (US$
D a
a El dé. ebrantizar efe -cumpltitténto—de las obligaciones;

de ei,

capas el programa mínimo de tx bajoydel tercer perí: lodo de ay

“en la 'cTáusula «cúarta del A de!

NS”:
Ñ

fase e 6 E contel 4

Y
E
10
wo
fo]
5

y
y
, ]
Lina Colegio de Noterios de Lina Eo de Mais de

. fianza! se Limita a pagar A PER ¡PETRO la/ suna de cinco |
E —-

requerida en sx

a

DOLARES, (US$. 52 $00,000.00)

E

-
es Mies

Lona Bo de Notarios TE Lona Eolepio de Múlarios

Írrevocable;

1. _Esta” fianza Es solidaria, jsi beneficio de excusión,

1
e

N

Bad

ondicional-- y ad sesTizadión a ubamática, pagadera” [La presentació
14

dentro Mel plazo de vigeróta ' id la” misma, una Carta notarial dirigida

solicitando el pago
Xx

(
t

na

Por PERUPETRO a S Añada del sispera sifanciero)”

yA

(08% 5:600% 000,00),

¡5uN

pe qinco- “máTlones seiscientos mid Yy- bo/100 Dólares

la
Bios

ectarando” que el Contratista ño ha cum ligo con. todo O parte We
"pl e-2

obligación antes/teferida y "as compañando a dicha ...

Q
o
3
o
¿a
sl
ES
A
o
R
o
Q
Pp
s
5
RE
a
Ze

legio

a ——
justificación, una copia MATES “de la carta hotarial > dirigida Pp

0 o
ma Tole

Mo ' PERODETRO 10 varisióa exigiéndole el cumplimiento de la obligación ant

an
Lema

) TO y referida y noríticándoro “su intención de hacer efectiva la fianzas, Aa

Ñ carta, notarial de MORUPETRO Cel comtratistd deberá “haber sido rodada

NX A E

ás

y Ñ date Che lo menos/ ¡fisio (20) 7 Díag io de la echa ex qu y

= ] S
$ PEnobireo presente la reclamafión de pago a ntidas del, sistemay
; =% tinánciero) ¿A ES

Q TR
pea
! > S = Y ] N s /
ve. a menos) que con == f —
7 E =>
—dntétioridad aésa fecha ¿> (Eneida “del. sisteña financiero)...» reciba una
carta de |PERUPETRO "Lábezando «(Entidad o financiero). -)Y al _-- = 7
Contratista de Moda. responsabilidad bajo. la 2 Jprgaente. Aanzas, en eS caso a Ny 2
la plésente fianza S0da cancelada en la fecha de de redepción de la mencionada E y
mt de ParoperRo. =— ==éS - >) a
= “Toda demora por nuestra parte para omar la presente” fianza a favor de =

Ea li
ustedes, CC aevengára n interés equivalerte a la' Tasa Activa 'en Moneda: 7 Y

Extranjera "(TAMEX) de_ las

tituciones del 53 Sistema Financiero ye publica
)

la Superinteñdencia de Banca Y seguros aplicabíé “aurante el período_de a! o
s retraso dla tasa que ¡enla Jsustitiyas Los “intereses serán calculados a partir-
o A
si la fecha de la recepción de De carta notarial diyágida por PERÚPEREC a a 0 )
: « (Entidag del sistema financieró) . ¿== RE = A
/ - DS

Atentamente,

-(Entidad del. sistema financiero)

3.6 Modificar el "anexo "Ce-4”

“el=cual quedará E de la siquiera.

"ANEXO "C- 4% =

CARTA. FIANZA N*
AÁima;==
“Señores
PERUPETRO S.A.
Ciudad. E

De nuestra consideración:

Por la presente, MÉso tros . . (intidad del sistema financiero)... nos

constituimos en £iadords ación de PITKIN. PETROLEUM PERU Z-38 Ll R.h y y
KEI  (PERU_ o LTD., SUCURSAL DEL /PERÚ, eñ adelante llamadas el/ = E
Contra Lidia ante PERUPETRO S.A., em adelante” llamada' PERUPETRO,_ A -
Das de, cuátzo millones iecientos ml ¡yo 00/p00 Dólares A (US$ _ $e
430,000.00) a fin del gafantizar el fiél cumplimiento de; las obligaciones”

3 Ñ E

del Contrafista bajo, el Progrpma mínimo de trabajo der cuarto período de la

fase de _exploración, konfenidas en la cláusula cuarta del Contrato de y >

ad para la “Exploración y Explotación de NS en.el Lote-2- ;

38, suscrito/con PERUPETRO (en adelante llamado dontrato). -==: !
obligación que “asume ... (Entidad del sistema” financieró)... bajo-la -_/

presente fianza se limita-a pagar 4 “PERUPETRO la suma de cuatro milloñep y :

Prlíientos mil y 09/100 Dólares, (US$ 4/300,000.00) - requerida
: X

SN
os
Jélicitud de pago. = C

E

l., Esta fianza es solidaria, sin beneficio - de excusión,. irrevotable,

lentro e plazo de vigencia de la misma, de una carta notarjal dirigida:

pd a ../(Entidad del sistema financiero)./. solicitando el pago y

el
N
Y

S
Ñ
A
Q
”, A

Re E
< 3 es or Hi
Jaen ro Be

por “PERUP

1
declarando” que el”  contrariíta no ha cumplido con tpdo o parte de. la

justificación, una copia. cqrttficada de la carta Hotarial dirigida por

PERUPÉTRO al-Contratista. exigiéndolé. “els gumplimiento ds la obligación antes

(

la reclamación de pago a «(Entidad y del sistemág

7

y “0 AS ¿
ConefanisiA de ¡toda

sspónsabi1jdad bajo le presente fiánza, en cuyo caso;

ma Eslegidlde Notarios de

“ustedes, <deveñigata un interés. equivalénte

“getraso o la tasa que la) sustituya: Los intefeses serán calculados ya partir y

. (Entidad del sistema financiero)... =
eS

Atentamente,

de Notarios de Lina, Entegio deHotriosdo

pb

(Entidad del sistema financier)

3.7 ' Modificar el 1 Anejo “D-1", el cual quedará redactado de la siguiente

| nenpra:

za
9 de Lama Co

ANEXO "1-11 -=£
LN

= GARANTÍA CORPORATIVA

Señores, ==

Tolegio de Mí

PERUPETRO S.A.
i ) >

Ed de

e / cuatro millones trecientos Nns1/ y 00/100 Dólares (US$ 4'300,000. 003

Xx
obligación antes referida y acompañando a dicha carta, como único recaudo y

SS

NX
referida Y, motificándole su intención de. hacer deectida la fianza dicha at
 PERUPETRO AI-contratista ¡deberá haber Sido “entregada aS

enós veinte (20)-.Días calendario: antes de «la fecha en: qu S

más tardar,/el- /.. 4 menos gue con
exa, fecha «. (Entidad del sistema: financiero)... reciba usa]

liberando: SÍ . (Entidad del sistema financiero)... y alÑ
D Ss

lego de No

cancelada en la fecha de recepción dela meñcionadalS

Lima

3.' Toda de stra parte para “honrar ¡La presente fianza a favorde*
ENS 5

a la rasa Activa en Moneda x

Extranjera (TAMEX) de: Las! Inst lguetonesíacl : Sistema Financiero que publicay

la Superintendencia de Barica y Seguros aplicable durante el período. te

Lema Cos

S
de la fecha- de” la recepgíón dela cdrta notarial dirigida por -PERUPETRO ES

Bolégio de Notarios de

JJ Il
Bolenio de Notarios de Len
qu

incondicional y de? realización” automática, pagadera a la A

22

a
1
Lima 41 =

Por. el“presente documento PITKIN RETROLEWM_ PLC, de, conformidad con el
acápite 3.11 del Contrato de Licenciá para la Exploración y Explotación de

Hidrocarburos en el Lote Z-38 suscrito por PERUPET! 0-8.A. ("PERUPETRO")

PITKIN PETROLEUM PER 2-38 S.R.L. y KEI (PERU Z-38) PTY LTD., SUCURSAL DEL

DM PERÚ, garantiza solidariamente ante PERUPETRO el cumplimiento por” PITKIN >
PETROLEUM PERU Z-38 S.R.L.) de todas, las obligaciones ¿qye éstá asuma en el
_programa mínimo de trabajo descrito enel acápite 416 del Contrato, así ? ON
como la ejecución por PITKIN O e L., de cada uno de los
programas, anuales de Explotación, 7 omo puedan ser reajustados_o0 3

cambiados, que ésta presente a PERUPETRO en cumplimiento del. acápite 5.3 DA

del Contrato. = =
Esta" gárantía subsistirá mientras seán exigibles las obligaciones de PITKIN

PETROLEUM PERU Z-38 S.R.L., derivadas del Contrato. Para los efectos de

e

¿std garlatía -PITKIN- PETROLEUM-PLC,—se somete. a las leyes de, la República A
del Perú, renuncia expresámente a toda reclamación diplomática y se somete N DA
E 1 Ñ ]
al procedimiento arbitral para solución de controversias establecído en la UN E
* cláusula vigésimo primera del Contrato. => - =
Atentamente, = no
Garante Corporativo —
(Persona legalmente“autorizada)" )
3.8 Modificar el Anexo “D-2", él cual quedará redactádo de la siguiente S
== qe . > -
manera: E
" "ANEXO "D-2" - !
1 _
/
Señores + -
PERUPETRO S.A. OS
Av. Luis Aldana 320 ES :
> Í — y
o ax J To Ts a
Por el presenté documento KAROON GAS AUSTRALIA LTD., de conformidad con el
acápite 3.17 del Contrato de Licencia para la Exploración Y Explotación de J) ne
Hidrocarburos en' el Lote z-38 suscrito por PERUPÉTRO S.A. ("PERUPETRO"), —
PITKIN PETROLEUM PERU Z-38 S.R.L. y KEI (PERU 2738) PTY LTD., SUCURSAL DEL En
PERÚ, garantiza solidariamente ante PERUPETRO -el cumplimiento por KEI (PERU
Z-38) PTY LTD., SUCURSAL DEL PERÚ, de todás.las pbligaciones gue ésta asuma ñ
AO ) / ei
-
En —) !
A NS o

1

y

Estegio de Notaria de Long Colegio

Ya
x/
de Notarios Lima Colegio de Notarios da,

e

E

y reaj taddá o cambiados, que *
Nacspite/s.3 del Contrato. =
a z EN

, ; A
Ñ Esta garantía subgistirá mientras sean exigibles lás' obligaciones de KEI-3

¡NS

3 (PERU Z-38). PTY LTD., SUCURSAL DEL PERÚ, alrivadas: del dontiáto) Para 16831
Ñ N y
efectos de esta garantía :'KAROON 'GAS AUSTRALIA LTD., se somete 2 las leyes Yr

olegio

EN ES ps e. En
la: República del Perú, renuncia expresamente a toda reclamación:

somete “al procedimiento arbitral. para solufión de

Lina Co

:ontroversiag establecido en lá“ clá a. vigésimo primera del Contrato. =

escK uta pública que origine el

sd Lema Colegio de Notarios de

0:

y KAROON GAS. AUSTRALÍA LTD:
es
ás garantías corporativas

Owmplir, con entregár 4 PERUPETR

do Moiar

tes, por: las cuales abmteb 14 responsabilidad solidaria
7 ea E

or él cu np1Aw iento de las obligac s derivadas: del Contrato, ent
8D- 2", que sean exigibles a PITKINW

SUCURSAL: ”5

y
KAROON xd AUSTRALIA ' LTD... «sustituyen a las otorgadas por  VIETNAMy
] A 3 R
AMERICAN EXPLORATION COMPANY /A..L.C. y KAROONÍ GAS AUSTRALIA LTD, en 12d
y o ES N A Se NS

Fecha de Cesión. =
Ses E

PERÚ), respectivamente.
A a pa EE e
Las garantías: corp! ra “entregadas por . PITKIN PETROLEUM. PLC

4.2Í De igual manera, en la (fecha de suscripción de la escritura pública

Nx
la

emanera tal que ésta refleje 1

£ A
que originé' el presente documento, sE deberá cumplix con sustituir

/

/ E
fianza bancaria cprrespondiente,/ de

1

conformación del COMEraERAte: =
e as
Usted. Señor _Notario se servirá agregar lo que corresponda, insertar 19

0 EY
en = Ñ E Ss S
documentos que se acompañan. elevar a escritura pública la presente/mimuta;.

te
Lara Co

da ¿ E: —S
respéctivos al Registro público deq

PA

proceder. a. pasar. los partes
+ ==

Hidrocarburos.

Ñ >
:L MERÚEDES TAFUR MARÍN

de Notarios,

Lima, 21 de agosto de 20%1

FIRMADO POR PERUPETRO S.A. LA DOCTORA ISABE:

Colegio de Ho
SE
Balegio

E a
( .-
” : e
> O nn

a an >

ñ E a
S a — AS e :
FIRMADO; POR PITKIN PETROLEUM PERU Z-38_S.R.Í.: EL SEÑOR CHRISTOPHER TREVOR ) y
JACKSON =

] pu
FIRMADO POR KEI (psRO 2-30) PrY YAD
JOSE MARTIN BRÑRrOS FERNANDEZ=CONCHA.
FIRMADO POR KAROON GAS “AUSTRALIA LTD., EL SEÑOR ios BARRIOS
e q ;

10)

SCURSIL DEL PERÚ, EL SEÑOR GERMAN. 4)

ES de paa
CONCHA=
SN dl A
FIRMADO POR PITKIN PETROLEON o SEÑOR €
FIRMADO POR BANCO CENTRAL DE RESERVA DEL PERU LOS SEÑORES RENZO SUTLLERnO,
ROSSINI MIÑAN y MANUEL MONTEAGUDO VALDEZ =
AUTORIZADA LA MINUTA POR EL DOCTOR: GERMAN BARRIOS SEND CONEÍA ABOGADO RN A
. INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NUMERO:
O ya

20379 e
INSERTO NÚMERO UNO:
“Aprueban modificación —A1 Contrato” de Licencia para. la Exploración y o
Explotación de Hidrocarburos en el Lote -Z-38

DECRETO SUPREMÍ

N0 016-2012-EM =

177 PRESIDENTE DE PERL
"CONSIDERANDO: '=
pue, es política del (Gobierno promover el desarrollo de, las actividades de é e
Ss
S z ; On a
Hidrocarbúros, a fin'de garantizar el futuro abastecimiento de combustibles
sobre la base de la Y Vibre-. competencia; = SN /

Que, mediante el Mexto Y Único Ordenado | qe] la Ley N* 26221 Ley Orgánica de
Hidrocarburos,-aprobado por Decreto Supzcho' No a] se regulan las _

actividades de hidrócarburos en el territorio nacional; a

Que, si artículo “2 del acotado Texto Único Ordenádo de la Ley N*%-26221, =
=Ley' Orgánica de _¡arocarburos, establece que los contrátos ina vez xi S
aprobados y suscritos, sólo pueden . ser modificados por acuerdo crito.

A a

j
entre Jas partes, debiendo dichás modificadiónes ser aprobadas Ípor Decreto y

Supremo refrendado. “por los Min: stros ES “Economía y Finanzas y. de Energía-y

S
Minas, dentro del plazó establecido en el dredeuto 11-deSla mencionada Ley; :

Que, mediante Decreto. Sipremo NA 013-2007-EM,/de fecha 02 de marzo' de 2007,
Ne aprobó- el: “Contrato de Licencia para 1a) ExpYoración 3 y Explota, ión de
Hidrocarburos en el Lote 238, el mismo que fue suscrito entre PERUPETRO- >
S.A. y VIETNAM AMERICAN | EXPLORATION Compas Lb.L.C, SUCURSAL DEL PERÚ; = o

An
Que, mediantel Decreto Supremo N“ 052-20087EM/ de fecha 01 ¡de octubre de!

SP OU PR Posición condracinal en A Contrato de

Licencia para la Exploración y Explotación de Hidrocarburos “én el Lote z-
38, por la cual la “empresa VIETNAM AMERICAN EXPLORATION COMPANY, L,L.C, YA

Z 7
Ni LES NS 8
e Po A

señles w-2072038 Pi / 46738
pl ER AAN TR ]

Sl

]
EA ] - o

II Jo II CT
SAL DEL PERÚ, cedió-el peinte por ciento .(20%)-de su participación en
z ? zz a

e SS E _
referido «putzata a la empresa KEI «PERU Z-38.PTY LTD./, SUCURSAL DEL
N _ oa

Nx

o ;
no S
Ñ y
S Mob o , > a ON
= / 3 Licencia para a Exploración y Explotación ab Hidrocarburos DR Lote, EN
AN $ 38, por la cual la empresa VIETNAM AMERICAN EXPLORATION- COMPAÑY, Le
da 7 3 Ej

PERÚ;
NO AA 4 al a
NN S Que mediante Decreto Supremo" e -2011-EM de fecha 17 delmarzo de 2011
ES f E , Ñ A a —

S - > AE Se Z y
Y se dprobóla ¿Cesión de Posición Contractual:en el Contrato de. Licencia para 3
AR 3 a 3 7 a ES > paro
E la Explozación y pepossción de Hidrocarburos en el dota 2-50 por la cual
- S a E ON - En
o dl empresa M 'ENAM” AMERICAN EXBLORATIÓN COMPANY, L.L.C, SUCURSAL DEL PERÚ, y

TAN

q ES 0d sepais el ge ; poz ciento- (15%), desu «participación en el referidog
7 8

e E A E de sudo dé 2011 VIED AM. AMERICAN

) NS 3 Bes ¿ESL.Os "sómunies a PEROREIEO .A. la téansformación de A
Sy VARINAM qn EXPLORATION COMPANY hb. cl SUCURSAL DEL PERÚ, en PITKI

$ ETRQLEUM BRRÚ 2048 S.R.D., y a sú vez, solicito la. sustitución de ¿su

5 Garant "CorpórativoN VIETNAM AMERICAN (ESPLORITION "LoMBANY, 1-ác.C ¡ BordS

A S PITKIN- PETRI LEUN PLO7 = - a Si

Í E o :
ante Estritural Pública de transformación “de Sucursal a_ Sociedad
E ES z ES EN "y

Usleña 13 de abril de-A011, aj

X
Larios de

Idagó ica

E e NR L ; Ñ

AMERICAN EXPLORATION-COMPANY L.L.C. SUCURSAL DEL PERÚ, EN
A eS Y

dispuesto _porla Ley General: de Socisaa es, la! empresa, - resultante. ¿e
ETROLEÚM - PERÓ/(2-38 s.RÁ., Ja misma que ha di
z Z FN 3 Vf Y

y
ta Eoligio de Mi

denomina  PITKIN
jásqrita en el Asiento AD0003 de la Partida N* 11916634 y Asiento A0000Í de,
Y ' E EN A : ZE a

1á Partida” No 12665566, ambas' del- Registro de Personas Jurídicas y eme

pa

e
Asiento po0po1 de la Partida N% 11919682 del, Libro. os Contratistas deY
a > pd E

a
de

de Votários

apio

Operaciones del Registro Público del Hidrocarburos; =k

E e E

Que iédiante una Declaradión Jútada (ds fecha 19 de agosto dé 2011/ la?
qu

Ñ

= ñ E
impresa -prricaw berroLéon PLC remite a PERUPETRO S.A. su de

1 e asumir

E
endo

—
S

z >
la |condición ¡de “Garante Corporativo en él Contrato de Licencia para Les
A za

Notarios

ÉS AE NS

de Hidrocarburos en el Lote Z-38.

Ñ qa y A y Eo SS

OS Xx Que, médiante Acuerdo de Direcóstid No 088-2011 de fecha 17 de novie ba,
$ / > A

Exploración y Explotación

¡ 1] : SS
c (18 2011, se aprobó el Proyecto de Modificación ldel Contrhto de Iácencia paras
] y q > Sa

Aya IN llepiosde Bl

Ú UN /
ES AN — > a
) — NN S - ==
c pe A
SS - : ) e
y > . =
E O Z <Ú AN -
la Exploración Y Explotación de Hidrocarburok en el Lote. 2-38 ADrObado, ¿por
Decrero Supremo N0 013= 2007- EM y modificado por los AS Supremos - No 1 -
/ ) E
052-2b08-En, 083-2009-EM- Y, “D06- 2041-5 EM ón el fin de refjejár la >
transformación” de la empresa VIEÍNAM SERIAN EXPLQRATION COMPANY L. L.C. a
? ¡a
SUCURSAL DEP PERÚ en la emprosa PITKIN PETROLEUM PERU Z-38- S.R. nl así j —

E,
como 13 fusttrución-ae su Garante : Sofporativo VEBTNAM_] AÑÍBRICAN EXPLORATION
COMPANY, L.L.C- por a PETROLEUM PLC, elevándolo” al Ministerio de

—Energía y Minas para su consideración y tias aprotación; m
Que, > Mediante “nforme No _288- 2011- gin paa e fecha 7 de” diciembre de DE
2011, de la Direcóta Exploración Y, Explotación de Hidrocarburos e informe - ( (
Lega je 006-2012- —MEp/DEH- DNH de fecha aca: enero; ez012/ Pis la Dirección N

>, Normátiva de Hidrocarburos, ambas de la Direckión General de_Hidrocarbizos O

N del Ministerio” de Energía y Minas, se concluyó  quej el proyecto" “de
lodificación de Contrato” de Licencia pará la Exploración ES horatadión: de
Hidrocarburos én Le toto) z-38 “cumple con lo o en el ¡Reglamento y —

“del artículo 11- de E Ley orgánica de Hidrocarburos aprobado. Po el Decreto Ñ =>

supreno No 0457 2008-EM,” -corrégpondiendo emitir epinión favobábler-2
, Que, en con: ecuéncia, Besulta necesario aprobar la modificación dg contrato
a sojácitada autorizando a PERUPETRO” S:A. a  suscribir—el- ¡documento

modificatorio que se Qrigine; l

Li
En uso delas arríbucionts conferidas incisos 8) y 20. del artículo 1256, de ( A
la Constitución. Política. del Perá y ae contormidas e coní lo disbuesto por el " SA
| e

Jéxto Único Ordenado- de a Ley] No 26221, Ley iGánica qe Hidrocarburos,

pla por Decreto supreno NS 04272005-EM;
/

appolas la modificación der Contrato” del ticéncia para Áa Exploración YoOs
—= Ñ

axplotación de GIA VOR en el Lote Las, aprobadó por: Decretb “Supremo

No 013- 2007-EM y modi fidado por los Decretos “Supremos No _052- 2008<EM, N%

O ,

2 2009-EM: y 006- o EM con el fin de. reflejar la transtormación de NN k en
Y

mplesa; VIETNAM AMERICAN EXPLORATIÓN COMPANY, L.L:C: SUCURSAL DEL BERÚ, Pp : +

en la empresa PITEIN PETROLEUM. Pao 38 S.R.L. así como la sustitución

de su Garante Corporativo VIETNAM Camegzcan, EXPLORATION «COMPANY, L L.C. “por

ETÓN PETROLEUM Jere. =

Artículo 2*.- De la autorización para suscribir del Loncaadd
Autorizar] a PERUPETRO B.A. a suscribir con las “empresas PITKIN PETROLEUM ==)
A KEI (PERU Z-38) . PTY LTD., SUCÓRSAL DEL =2ERÓ, - “con a

PERÚ Z-38-

intervención del Banco Central del Reserva del )Perú, la ji zi dación del

Hr EN

a a
. _ - N /
T  — IN ye - SS
5 HA E 2
ESAS “Psiawo de Licencia para la Exploración y Explotación de Hidrocarburos en
ES Lote 2-38, que se aprueba-en el articulo 1 del presente Decreto Supremo. :
“PRIUS: , A L f Ñ
Articulo 3*.- Del refrendo =
Dl
El yprRS9nES Decreto Supremo aszá re£frgdado por el Ministro de Economía Y,
— >
y 8 Finanzas y por le Ministáo de Energía y Minas. E S
-3 Dado en la Casa de Gobierno%en ¡óma, a los Neintión días del mes de, mayo y
, 4 CN | E
/ S del año dos mil doce” Le 3
q oucanira HUMALA TASSO £. xi
$ Presidente Constitución pe la República AS
— y, S
$ LUIS MIGUEL CASTILLA RUBIO S
E Ministro9de Economía y Finanzas dE XQ
Y JORGE MERINO TAFUR' - 3
$ Ministro dé Enfrgía y Minas a
S Ñ ER E
y ENS RÍO NÚMEROLDOSí ===“ A
Y Z 73 S
¿ Y PERÚETRO $
SÍ , 8
> E . 8 X Ñ
/ cábotimiento que en la Sesión mol Bitácora, realizada el día” 173

3

lodgrios

182011, el Directorio adoptó el Acuerdo siguiente:
E) É d -

$) S dE E — E
- E PRUEBAN _PRO' 10% DE- MÓDIFICACIÓN DEL CONTRATO DE LICENCIA PARA LAS
A > - a
y El ORACIÓN. Y EXPD TACIÓN DE HIDROCARBUROS EN EL LOTE Z-38. Y
$ acumhpo DR DIRECTORÍD NO..088/2011 ======== - $
ÓN . ”
S 17: de noviembre deb 2011 ¿
z Memorando. No. ERCN-0385:2011,.de-17 de noviembre y
Ñ E SA E A 3
$ médiant: Sl cl “se somete a consideración del dbirectorio la aprobación del
! 77 :
S/ proyecto: de moal ri éación ael contrato de“ Licelcia para la, Exploración y Y

Bolégio

Explotación de Hidrocarburos en el Lote Z-38; y, -=

Considerando: =

E ES =
Que, mediante E Súpremo NO. 013-2007-EM, de 02 de Marzo del 2007,_se

vos de Lama

aprobó el Contrato de Alicéntia para la Exploración y Explotación de;
y

Hidrocarburos en el) Lote 2-38, -el mismo ue fuera suscrito. entre  PERUPETRO,

S.A. y VIETNAM AMERICAN EXPLORADION COMPANY, L.L.C., SUCURSAL DEL RERÚ; ===

A EN y
Que, medianté Decreto Supremo No. Ú52-2008-EM, de fecha 01 de Octubre delX

Legio de Notar

e

e

ma

id dea
2008, se aprobó la Cesión de Posición ¿Contractual en el Contrato di
Ñ = e

La

Licencia para la Exploración y Explotación de Hidrocarburos -en el Lote Z-

38, por "la cual la empresa: VIETNAM AMERICAN EXPLORATION ¡COMPANY, L.L.C.,

3 dle.

SUCURSALDEL 'PERÚ, cedió el veinte por ciento (20%) de su participación e

vo de Notarios de Lina Colegio de Motarios de Lna Go
pde

20

el 'referido contrato la la empresa KEI (PERU Z-38)-PTY LTD A ¡SUCURSAL DEL.

Tole

. o y OS Ñ xo e
o o ) : Sd Y e
a y ANO N 1

S y
Que, mediante Decreto Supremo. No. 083-2009-EM, de-23 de Noviembre as 2009,

se aprobó la Cesión “de Posición Contractual en-él Contrato de Licencia para | _ 7
la Exploración y Explotación de Hidrocarburos en el Lofe Z-38, por a cual SS /
la empresa, VIETÍAM AMERICAN EXPLORATION COMPANY, L.1..C.) SUCURSAL PEL PERÚ, ll 7

peña el cuarenta por cien o (40%) de su participación en dicho Contrato a

la empresa KEI ( ERU Z-38) qe LTD., SUCURSAL DEL PARÓS Ñ

Que, mediante Decreto Supremo No. 006-2011-EM , de 17 de marzo de 2011; se
aprobó la Cesióá de Posición Contractual en el Contrato de Licencia para, la >
Exploración. y Explotación de Hidrocarburos en el Lote Z-38, por la cual _la
empresa VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C. / SUÉURSAL DAL PERÚ,

cedió el quince por ciento (15%) de su participación en el “xeterico a

Contrato-—.a la empresa KEI (PERU Z-38)- PTY LTD., SÚCURSAL DEL PERÚ; =
que, con Carta s/n de 12 de julio del 2011, VIETNAM AMERICAN “EXPLORATION

COMPANY L.L.C., /comunicó.-a a S.A. la transformación de ¡VIETNAM SS D
AMBRICAN EXPLORATION "COMPANY L.L.C., SUCURSAL DEL PERÚ. en, PITKIN PETROLEUM
PÉRU 2-38 Na Rin. y. a su vie ecridits la sistitucióf de. su Garante

Corporativo VIETNAM AMERICAN —EXPLORATION COMPANY, L.L.C. _por  PITKIN

PETROLEUM ; PLC; = Ni
Que, conforme consta de la hecmbirapublica” -de Transformación. de Sucursal ]
a bociedad Comercial de Responsabilidad Limitada de fechá 13 de abril de

2011, otorgada ants-Notazio Publico de Lima E. o Espinosa_Oré, se

extrae que VIEDNAM AMERICAN EXPLORATION, ¿COMPANY L.D.C., SUCURSAL DEL "PERÚ, +

se transformó en una entidad con personería jurídica distinta de su casa N -
matriz, adoptando para tales efectos la forma de una sociedad comercial de rd
responsabilidad limitadan conforme A lo dispuesto por la Ley General de N
Sociedades; la empresa resultante se denomina. PITKIN SÉTROLEOM PERU Z- 38 Rh
S.R.L.; la hisma -qúe há quedado inscrita én el Asiento-A00003 de la Partida y 7
No. rsrepas y Asiento A00001 de) la _Partida No. 12665566, aubas del
REgigtro” de Personas gúridicas y en el BOQ001 de la Partida No.

11919682. del Libro de Contratistas de O del Regiótro Público, “de

Hidrocarburosy;
yx

= Bl > ,
Que, mediante Declaración Jurada, de 19 dé agosto de 2011, suscrita por, su y Y

Gérente Regional, señor Cristopher Trevor Jackson, PITKIN PETROLEUM PLC

(
manifestó 3, PERUPETRO S.A. su decisión de asumir la condición de Garante _ OR
ÉS

Corporativo en el Contrato de Licencia para la Exploración y Explotación k
. a $ a

de Hidrocarburos en el- Lote 2-38;
Que, el Artículo 120|del' Texto Único Ordenado” de la Ley NG. 26221, Ley

Orgánica de Hidrocarbyros, aprobado mediante Decreto Supremo No. 042-2005-

E -- / e

- ER A AS

SERIEB Ne COL D 46740
(EN! CRA

pe j s o o Y) a

ae Ll E
establece que los “Codtratos, [uná vez aprobados y suscritos, sólo podrán,
a

modificádos por acuerdo escrito entre las partes; agrega que, las

hodifidaciónes serán “aprobadas por Decreto- Supremo refteriado | por tos,

Ministros de Economía y Finanzas y de —EFnergía y Minas, dentró—del a

DN
IS en el Artículo 112 del citado Texto Único Ordenado;

Que, en el Informe Técnico, Legal y, Económico. No. EECN- 0317- eS de 26 de]

Ñ
$
y » setiembre del 2011, se concluye señalando que. del acuerdo a os aspectos
d a
PA el Proyecto de nosificación del Contrato de-—Licencia para la
y

y
Exploración y E plptación dé “Hidrocarburos en “el Lote Z-38, se A
(De conformidad con lo dispuesto en el “Texto. _Úmico (Ordenado de la Ley No. y

/ 26221, Ley Orgánica-de Hi arocassuros. aprobado por Decreto Supremo No. 042

3
, ¿7 y Ñ
> S los trámites e. due po ponaas de Acuerdo. ES E

ssl

2005- any porálo ae de somete a consideración de la Geréhcia General, A

ERA

Aproba' Eirrarecto de Modificación del Fogtrato de Licencia para la

a

a Exploraci] e Y Explotación We Higrocarbiros¿en el Lote Z- 38/ “aprobado.

0
0 de Notarios de.

¡supremo "No. 013-2007-EM! yo modificado por los becdetos:

por” Decrs!

Supremos o. MS2-2008<EM, No. 083-2009-EM y=No. 006-2011-EM_a fin del,
a la Sp ción de- o (CAERICAN XPLORATION Company

de Lima

Garante Corpergeiió VIJETNAM AMERICAN erro
Prraii- petrolmúí Pro; así: como_el Areyscto

o
o
ladarios

o [COMPANY, L:L(C.

ho

Decreto Supremo que laprobaría “la «mencionada Modificación; los que

o
o
de.

adjuntan al presente Acuerdo y fórman parte iptegránes der. mismo.

e
Colegio

E

Elpvar al señpr Ministerio del Energía y “Minas los Proyectos

2
ANS Decreto Supremo y de Modi Éi cación del Contrato de Licencia para”l
ER

r104

Exploración ¿y Explotación de Higrocarburos en el Lote Z-38, referido

5 en el numeral 1. pp Para su correspondiente trámite del

ba

Ñ aprobación.
3. Autorizar al Gerente General de PERUPETRO S.A., a. suscribir

Ñ
 Modificación- del: Contrato” E para - la Explozáción Ya

N

S;
Explotación de Hidrocarburos en. el Lote 2 38, uña vez que se ayay

expedido el correspondiente Decreto-Supremo. ==

ss

»

Exonerar el presente Acuerdo del trámite de lectura y aprobación d

X

$

N NS

d

3

S

, N

a Y Eo

Ñ

y

:

S

Ñ

S

Xx

$

AS

S

y

— Acta.
a y 7
Lo que transcribo a usted para su conocimiento y demás fines."=

o

o ayan
San E 17 de noviembre del 2011
Dr. AuFéLio Ochoa Alencastre.- Presidente del Directorio PERUPETRO S.Mn ==
Firmado hobeito Guzman Oliver. - Secretario General (e)

AM
INSERTO NUMERO TRES:

BANCO CENTRAL DE RESERVA DEL P: RÓ
CARTA N? 087-2011-BCRP= E:
Lima, - 2 de OS de da
Señora ]
Isabel “Tafur Marin
terénte Genéral (e)
7 PERUPETRO .S.A.
Ciudad.

Tengo el “agrado de difígirme a, a/ ¡usted con relación a su.carta N” |GGRL-ERCN-

0392-2011, —referida-al proyecto de modificación del” “opqtrato de Licencia

o
para la Exploración y Explotación” “de Hidrocarburos, ote Z-38, acordado con

> vés
el contratista conformado. por. las empregas PITKIN PETROLEUM PERU Z-38

S.R.L. Y KEI (PERU Z-38) PIYOLTD., SUCURSALy DEL PERU. =
Al respecto debo- manifestarle, que este «Banco, Central ha aprobado, su
intervención en el, contrato, teniendo” en cuenta que el texto-Jde la!
subcláusula 2.2 ací [proyecto de contrato Yemitido es Similar, al modelo

aprobado por nuestro Directorio para la modificación de contratos de

Y

hidrocarburos por reorganización societaria. =
Asimismo,- debo informarle que para la suscripción de A coptráto hemos
sido designados el que suscribe, como Gerente “General del Banco “Central y
el /aetente Juríficos, doctor Manuel N Monteagudo. _ Valagz. En caso, de

impedimento de alguno de nosotros, lo harán el doctor /Héctor Rolando

Herrera Spares o el doctor Javier Martin Quinteros Zarzoz;

Una vez suscrita la Escritura Publica del referido co: to. por las partes,
= e ii
“agradeceré se “éfectúen las coordinaciones Aegesarias a fin de que el

Contratista cumpla con hacernos llegar, en su opertunidad, un ejemplar para

su registro correspondiente.

A

Hago usos de la ocasión parW expresarle la seguridad de mi“ mayor

o
A a AS
MPibmado Renzo Rossini-Miñan

Gerente Genera

INSERTO NÚMERO CUATRO:
“ZONA REGISTRAL N% IX ) SEDE LIMA
OFICINA -REGISTRAL TÁÑA

rn /
sa

y)

RUBRO: NOMBRAMIENTO _DE7MANDATARIOS”:
coogosa: 7
RENUNCIA Y NOMBRAMIENTO DE GERENTE:
Por Sesión/de Directorió. del 25/02/2010 Be acordó por Ufenimidad
Aceptar la Renuncia formulada “pór el ponés Milton “ubaldo Rodrígueñ'

S
$

ctm a lá encargatura de la Gerencia Ge; eral de Perupetró S.A. d EN
ferupetzo S.A. da la: Señora” ISADEL Y

a A A ¡E
E € A — REGISTRO DE PERSONAS JURIDICAS

SS

JA Encargar Aa Gerencia. General” zd

y
MERCEDES TAFUR MARIN (DN. E NS 08203459) a partir del 26/02/2010: = Ñ

La Señora Isabel Hérdcdes Tafúr Marin, contiiuará ejerciéndo las- Fúncionses -

Ena Galego dei de Lima Colegio de Nocirios de Lena

a ed joe Secretaria dengral. mientras-.se designe al brofésional que se enbargará
( PA del mencionado: puesto. a
“<= se 4 7
e más 2 Jotabuza de la División de Recúrsos tunanos. y Desdrrolló de,
Personal? AL . Ingeniero FERNANDO: ALEJANDRO $ 5 NON
/ r > i A
pS

E partir “de pebrety de 2010.
OoPIA cendiezoron der—16/4/201 orgada ante NOTARIO HrcaRDO,

recente (ddtre extendida “en An

eS  N z
9S AS (Ba. M115:/al 260), Tegalizado: el onpór/a0oS
z %, ll
a $ Í ed
- Ly x e pen + z SN
So R el 19/04/2010 a las: 02:08:04 PM hora: bajo el Ne
> a y diario--0492 a cobrados S/. 62 AR evos. 3
7 S AY soles con Kécibo(s). “Número 8) 0001420 5700015627 LIMA, 06 de Mayo dex
2 Sí
o y 2010. E
y S / A 005
y FIRMADÓ POR-MIGUEL ANGEL DELGADO VILLANUEVA

REGISTRADOR PÚBLICO =
2oNÁ sucia NOIX - SEDE LIMA,

Votarios da L

INSERTO NóxERO CINCO:
CBANCÓ/ CENTRAL “DE RESERVA Drs PERÚ.

de Notarios de Lira Colegio

SR
ES
Y,

= o << SECRETARÍA GENERAL s s = E

Mi Pra PRÚN 1 MITRANI, Secretaria coñerá delí Banco Central dé Reserva sd
a WN N- Perú, —en” uso dela facultad que 1 contiere) el (artículo 312 de-Ía Le eYy

e ( j Orgánica de Y Ja Tis titución, CERTIFICA QUE: 7
_ > En el Acta N* 4126, cor sponitiente a la sesión Jae Directósto celebrada
e E el 15 'de diciembre del: año 20057=c0n asistencia de los Ditectorés señores.

OS $ Oscar Dancoyrt !Masías (Vicéppésidente ens jercicio de la Presidencia) ca

/ 1 o E ñ
Burneo Farfán, Gonzalo Gárciía Núñez, Eduardo IMiarte Jiménez” y Paniel

a Schydlowsky Rosenbetg. y La ausencia 1

el señor Luis Carranza Ugarte por
encontrarse de Licencia, semacórdó aprobar con vigencia a partir del Y de /)

“énero-de 2006, el Manual We Organización y Funciones Miel Banco, Central de
AS pia

y — a o, Y Ñ
JReserva del Perúf-en el quese denomihó a/ Ía Oficina Legal coló Gerencia

Jurídica, YT
ÓN al

len el--Acta ; 24126, Cotrespondiemte a rá sesión de Directorio celebrada. el

a de—diciembre del año 2005, con, asistencia de los directores señores Ñ
Ma Presidencia), Kurt , E
¡ o

7 Burneo Farfán, Eduardo Iriarte Jiménez y Daniel Schydlowsky Rosenberg y. la,

Z AN
Oscar Dancourt Masías NVicepresidente en ejercicio, de:

ausencia de :los señores Luis Carranza. Ugarte y Gonzaló Garcimaltiñez PO a

encontrarse de licencia, Le acordó afrobar con vigencia a partir de] /1 de A

Xx ió LR sn ASA A A eS
enero de 2006, la asignación del doctor Manuel Monteagudo Valdez al-Puesto > a
de/ceróhte dará ico. =
z£ a E > 2 7 =>
- Asimismo, certifico” que.£1l doctor Manuel Montieagudo Valdez se desempeñaba a
como Jefe: de la Oficina Mega” hasta 31 de diciembre de 2005 Va de
S E
“conformidad con: los: acuerdos anteriores,-a partir del 1 de enero de 2006 _- 0
va ED aaa == s oa e

comó Gerénte Jurídico, =
. e EN
Liha, 9 de agosto de 2096
A E Ñ
y Firmado DEHERA BRUCE MTRO
EZ)

INSERTÓ NUMEROSEIS: =>

BANCO: CENTRAL: DE RESERVÍ) DEL PERÚ.

SECRETARÍA GENERAL. 2

LR SS, Z . 3
DEHERA a MITRANI A Secfetaria -Gerieral del: Banco Central de- Reserva del AS S SS

1 == = - o ? —

Perú, en uso de- la facultad que le confiere el apuiculo 315 dela dy " qn
N a C oy xl
Orgánica de la Institución, CERTIFICA;

3) La
¡de  Dirseetorio_- É

- Que en €

— Ea Al SN
Ácta N* 4059, correspbndiente a la. sesión
“celebráda el 14 de octubre de 2004, com asistencia delos" Directorés

señores Javier Silva Ruete (Presidente), Kurt Burneo Farfán, Luig Carranza / -
7

Ugartel Oscar Dancourt pásias y Daniel Schydlowsky Rosenberg, -- figura un /
E 9 he

- — a o EE

acuerfío del “ténor literal siguiente: |

Z "NOMBRAMIENTO DE GERENTE GENERAL (VERBAL). De.
E A A A A

- Yon Ñ Ai " ñ Pa
«¿El Directorio acordó nombrar al señor Renzo Rossini-Miñán como Gerente

r General., Y

SS
Lima, 22 de diciembre de 2004
_Firmado DEHERA! BRUCE MITRANI
Eon z

INSERTO —NUMEROSIETE:
E MS

Z f
= 2 / E Eo

Y A y
IBER N 2072042 A 46742

A

WS
AN
! 7 OFFCINA REGISTRAL LIMA N” PARTIDA: 11014549

vd INSCRIPCION DE SOCIEDADES ANONIMAS * - BANCO CENTRAL DE RESERVA DEL PERU=

y)
a > 8 REGISTRO. DÉ PERSONÁS. buRIDICAS DE LIMA. E
/ — / 3 RUBRO: NOMBRAMIENTO DE MANDATARIOS
$
a S 00059 ==
y eS
- - Í EN EL ACTA _Ny425Ó,
BS -/$ 10/07/2608, SE E ACORDÓ, QUE LA: suscRtación DE 1ÓS CONTRATOS DE- FOMENTÓ A ra
INVERSIÓN EN PETRÓLEO, MINSRÍA Y; GAS NATURAL, EN LOS QUE- INTERVIENE ELy

(
SS
na

Motarios de.

ONFORNEDAD A
JE _ e NFORMIDAD! CON “LAS -LÉYES DE LA MATERIA, LA

BANCO CENTRAL Dx RESERVA
EFECTÚAN EL GRRENTE GENERAL RENZO  GUIELERMO ROSSINI” MIÑÁN - (D.N.I. N?

ye

/

4D o
8727483) Y En GERENTE JURÍDICO - MANUEL MONTEAGUDO VALDEZ ABN: I

a ad

o

10275927) Y, EN CASO DE IMPEDIMENTO DE ALGUNO DE.ELLOS, LO SUSTITUYAN EL y
SUBGERENTE DE ASESORÍA LEGAL EN, ASUNTOS CONTENCIOSOS Y ADMINISTRATIVOS),
HECTOR ROLANDO HERRERA ¿SOARES (DN. z. No ITPaTAOS) o JAVIER MARTINA
3 QUINTEROS ZARZOZA : (D.N:T. Na 2638533) SUPERVISOR DEL AREA LEGALY
RA, AMBOS /DE. LA GERENCIA SORÍDICA. = Ast CONSTA. DE La, CERTEPICACIÓN |
HERA BRUCE: MITRANI, creo GENERAL DEL. BANCO. CENTRAL E
, CON FECHA 15/01/2008. S EL. TÍTULO fuE PRESENTADO ( El,
BAJO” EL 'N*' 2008-00036652 DEL ÉOMOS,
onrkocá) 00000325-14 E

Hno Tolegio do

Ss

DS
ta de Notarios de Pena Colegipdo Motabios

AS
RATIFICARON DECLARANDO. “HABERLO” CONFRONTADO CON LA MINUTA curo *FEXTO. CORRES
INSERTO, HABÍENDO sio ADVERTIDOS. DE LOS EFECTOS LEGALES DEL. 2000
FIRMÁNDOLO; E LO des D DOY FE.- ESTE INS sE EXTIENDE EN FOJAS Am
X

Y
SERIE BN” 2072031 A- LA SERIE -B N* 2072042 VEA. - TesTADO: VERIFICA NO VALE ENTRE

L.INEAS:.:RATIFICAR: VALE.= O EN :
. í Y /

/

Colegio de Notarios de Lena Colegio de Notarios de La
Í

Pape de Notarios de Lina Colegio do

Xx
Y)
r
HA
sx
des
yA

—=
CHRISTOPHER" EVOR JACKSON

SRÍRME EL; TL-DS- ZN

ENZO. GUILLERMO ROSSINI
O o

p. PITKIN PETROLEUM PLC ] S
Ú

)
iS
1 3 p. PERUPETRO S.A.

S Aba TAL

OS A

E SABRE

FIRME EL:OS-O8-U2Z_

TE Y

<P». KEI (PERU Z-38) PTY LTD.;. SUCURSAL DEL PE

o A
OPT

Z

GERMAN BARRIOS FERNANDEZ-CONCHA + -

FIRME Eb: 12 1logl 12
5/4 Ln
> a : 0 - a

= Ze
y

(A

OCESO|¡DE' FIRMAS EL: ¿DÍAS

MERCEDES TAFUR MARÍN

AS po

p. KAROON GAS AUSTRALIA: LTD.

A)

GERMAN BARRIOS FERNANDEZ - CONCHA.

A ANA

P. BANCO CENTRAL" DE RESERVA DEL PERÚ

 FIRMS EL: 24 OT oze Ll
pe y

NS |

EL MONTEAGUDO VALDEZ

YA
IS
7
)
Y
O DS
A
a X
CN]
N
Ea HON S
os
S O
E =Ú
N ñ
| Aga
|
TE Ne

SUNARP

SUPERINTENDENCIA NACIONAL
"DE LOS REGISTROS PUBLICOS

JFACIÓN DE INSCRIPCION:

ZONA REGISTRAL N* IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N* E 2012-00885267
Fecha de Presentación q 28/09/2012

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N” ASIENTO
MODIFICATORIA DE CONTRATOS 12011054 A0005

Se informa que han sido incorporados al Indice de Mandatarios la(s) siguiente(s)
persona(s):

Partida N* 12011054 KEI (PERU Z-38) PTY LTD. SUCURSAL DEL PERU (CONTRATISTA)
Partida N* 12011054 PITKIN PETROLEUM PERU Z-38 S.R.L. (CONTRATISTA)

Derechos pagados : S/.1,460.00 nuevos soles, derechos cobrados : S/.1,460.00
nuevos soles y Derechos por devolver : S/.0.00 nuevos soles,
Recibo(s) Número(s) 00010525-96 00030626-35. LIMA, 04 de Diciembre de 2012.

P ZONA REGISTRAL N? IX. SEDE LIMA|

Ss 10) NAR OFICINA REGISTRAL LIMA]

SUPERINTENDENCIA NACIONAL N" Partida: 12011054
DE LOS REGISTROS PUBLICOS

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE Z-38

REGISTRO DE PERSONAS JURÍDICAS
RUBRO: CESIÓN DE POSICIÓN CONTRACTUAL EN CONTRATO DE LICENCIA
A00005

MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE Z-38

POR ESCRITURA PÚBLICA DE FECHA 21.08.2012 EXTENDIDA POR NOTARIO DE LIMA DR, RICARDO
FERNANDINI BARREDA; COMPARECEN:

PERUPETRO S.A. REPRESENTADA POR SU GERENTE GENERAL (E) DRA. ISABEL MERCEDES
TAFUR MARÍN, IDENTIFICADA CON DNI N* 08203459, AUTORIZADA SEGÚN PODER INSCRITO EN El.
ASIENTO C00060 DE LA PARTIDA ELECTRÓNICA N” 00259837 DEL REGISTRO DE PERSONAS
JURÍDICAS DE LIMA;

Y DE LA OTRA PARTE

PITKIN PETROLEUM PERU Z-38 S.R.L., CON RUC N* 20514186031, INSCRITA EN EL ASIENTO A00001
DE LA PARTIDA ELECTRÓNICA N* 12065566 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y
EN EL ASIENTO B00001 DE LA PARTIDA ELECTRÓNICA N* 11919882 DEL LIBRO DE CONTRATISTAS
DE OPERACIONES DEL REGISTRO PUBLICO DE HIDROCARBUROS, REPRESENTADA POR SU
APODERADO SEÑOR CHRISTOPHER TREVOR JACKSON, IDENTIFICADO CON C.E N” 000689524
AUTORIZADO SEGÚN PODER INSCRITO EN EL ASIENTO A00001 DE LA PARTIDA ELECTRÓNICA N*
12665566 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA;

KEI (PERU-Z-38) PTY LTD., SUCURSAL DEL PERU, CON RUC N* 20519425662, INSCRITA EN EL.
ASIENTO A00001 DE LA PARTIDA ELECTRÓNICA N* 12146768 DEL REGISTRO DE PERSONAS
JURÍDICAS DE LIMA Y EN EL ASIENTO A00001 DE LA PARTIDA ELECTRÓNICA N* 12161199 DEL
LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PUBLICO DE HIDROCARBUROS,
REPRESENTADA POR SU APODERADO GERMAN JOSE MARTIN BARRIOS FERNANDEZ-CONCHA
(DNI. N* 08774403), AUTORIZADO SEGÚN PODER INSCRITO EN EL ASIENTO A00001 DE LA PARTIDA
ELECTRÓNICA N* 12146768 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA;

CON INTERVENCIÓN DE:

PITKIN PETROLEUM PLC, REPRESENTADA POR EL SEÑOR CHRISTOPHER TREVOR JACKSON,
AUTORIZADO SEGÚN PODER INSCRITO EN EL ASIENTO AD0001 DE LA PARTIDA N* 12700072 DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA;

KAROON GAS AUSTRALIA LTD. REPRESENTADA POR SU APODERADO GERMAN BARRIOS
FERNANDEZ-CONCHA AUTORIZADO SEGÚN PODER INSCRITO EN EL ASIENTO A00001 DE LA
PARTIDA ELECTRÓNICA N* 12136862 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA, Y

EL BANCO CENTRAL DE RESERVA DEL PERU, REPRESENTADO POR SU GERENTE GENERAL
RENZO GUILLERMO ROSSINI MIÑAN (DNI N* 08727483) Y POR SU GERENTE JURÍDICO MANUEL
MONTEAGUDO VALDEZ (DNI N* 10275927), AUTORIZADOS POR ACTA N” 4250 INSCRITA EN EL
ASIENTO C00059 DE LA PARTIDA N* 11014549 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA E

o o Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP
ZONA REGISTRAL N? IX. SEDE LIMA|
SUNARP OFICINA REGISTRAL LIMA|

SUPBRINTENDENCIA NACIONAL N* Partida: 12011054
'DEELOS REGISTROS PUBLICOS.

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE 7-38

GUALMENTE AUTORIZADOS CONFORME CONSTA DE LA COMUNICACIÓN DE GERENCIA GENERAL
DE ESTE BANCO N' 87-2001-BCRP DE FECHA 22 DE DICIEMBRE DE 2011

CELEBRAN UNA CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE Z-38

CLÁUSULA PRIMERA:

(-)

4.5 MEDIANTE CARTA S/N DE FECHA 12 DE JULIO DE 2011, RECIBIDA EL 13 DE JULIO DE 2011,
VIETNAM AMERICAN EXPLORATION COMPANY L.L.C. COMUNICÓ A PERUPETRO LA
TRANSFORMACIÓN DE VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL
PERÚ, EN PITKIN PETROLEUM PERU 2-38 S.R.L., Y A SU VEZ SOLICITÓ LA SUSTITUCIÓN DE SU
GARANTE CORPORATIVO VIETNAM AMERICAN EXPLORATION COMPANY L.L.C. POR PITKIN
PETROLEUM PLC,

1.6 EN LÍNEA CON LO ANTERIOR, CONFORME CONSTA DE LA ESCRITURA PÚBLICA DE
TRANSFORMACIÓN DE SUCURSAL A SOCIEDAD COMERCIAL DE RESPONSABILIDAD LIMITADA DE
FECHA 13 DE ABRIL DE 2011, OTORGADA ANTE NOTARIO PÚBLICO DE LIMA DR. ALDO ESPINOSA
ORÉ, SE EXTRAE QUE VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERÚ,
SE TRANSFORMÓ EN UNA ENTIDAD CON PERSONERÍA JURÍDICA DISTINTA DE SU CASA MATRIZ,
ADOPTANDO PARA TALES EFECTOS LA FORMA DE UNA SOCIEDAD COMERCIAL DE
RESPONSABILIDAD LIMITADA, CONFORME A LO DISPUESTO POR LA LEY GENERAL DE
SOCIEDADES VIGENTE EN EL PERÚ. LA EMPRESA RESULTANTE DEL REFERIDO PROCESO DE
TRANSFORMACIÓN SE DENOMINA PITKIN PETROLEUM PERU Z-38 S.R.L, LA MISMA QUE HA
QUEDADO INSCRITA EN EL ASIENTO A00003 DE LA PARTIDA N* 11916634 Y ASIENTO A00001 DE LA
PARTIDA N* 12665566, AMBAS DEL REGISTRO DE PERSONAS JURÍDICAS Y EN EL ASIENTO B00001
DE LA PARTIDA N* 11919682 DE LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO
PÚBLICO DE HIDROCARBUROS.

(5)

CLÁUSULA SEGUNDA

2.1 EN VIRTUD DE LA TRANSFORMACIÓN DE VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C.,
SUCURSAL DEL PERÚ, EN UNA SOCIEDAD DE RESPONSABILIDAD LIMITADA DOMICILIADA EN EL
PERÚ, LA ACTUAL DENOMINACIÓN DE DICHA EMPRESA QUE CONFORMA EL CONTRATISTA ES
PITKIN PETROLEUM PERU Z-38 S.R.L

(.)

2.3 INTERVIENE PITKIN PETROLEUM PLC PARA OTORGAR EN FAVOR DE PITKIN PETROLEUM PERU
Z-38 S.R.L., LA GARANTÍA CORPORATIVA QUE APARECE EN EL ANEXO "D-1" DEL CONTRATO, TAL
COMO SE ACUERDA EN LA CLÁUSULA SIGUIENTE.

2.4 INTERVIENE KAROON GAS AUSTRALIA LTD. PARA RATIFICAR, EN FAVOR DE KEl (PERU 2-38)
PTY LTD., SUCURSAL DEL PERÚ, LA GARANTÍA CORPORATIVA QUE APARECE EN EL ANEXO "D-2"
DEL CONTRATO, TAL COMO SE ACUERDA EN LA CLÁUSULA SIGUIENTE:

CLÁUSULA TERCERA:

, , Página Número 2
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP

SUNARP ZONA REGISTRAL N* 1X. SEDE LIMA]
OFICINA REGISTRAL LIMA|

SUPERINTENDENCIA NACIONAL N Partida: 12011054

OS REENSIROS PÚBLICOS

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE Z-38
PARA EFECTOS DE REFLEJAR LO ESTABLECIDO EN LAS CLÁUSULAS PRECEDENTES, LAS PARTES

HAN ACORDADO INTRODUCIR EN EL CONTRATO LAS MODIFICACIONES Y AGREGADOS QUE SE
INDICAN A CONTINUACIÓN:

3.1. MODIFICAR EL ACÁPITE 1.11, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE MANERA:

"4.11. CONTRATISTA

PITKIN PETROLEUM PERU Z-38 S.R.L., INSCRITA EN EL ASIENTO B00001 DE LA PARTIDA N*
11919682 DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PÚBLICO DE
HIDROCARBUROS.

KEl (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ, INSCRITA EN EL ASIENTO A00001 DE LA PARTIDA
N* 12161199 DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PÚBLICO DE
HIDROCARBUROS”.

3, 2 AGREGAR EL ACÁPITE 1.62, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE MANERA:

“1.62 FECHA DE CUARTA MODIFICACIÓN:

ES EL 21 DE AGOSTO DE 2012, FECHA EN LA QUE SE SUSCRIBE LA MODIFICACIÓN DEL CONTRATO
DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 2-38,
APROBADA POR DECRETO SUPREMO N? 016-2012-EM".

()

EL TÍTULO FUE PRESENTADO EL 28/09/2012 A LAS 04:29:52 PM HORAS, BAJO EL N* 2012-00885267
DEL TOMO DIARIO 0492. DERECHOS COBRADOS S/.1,460.00 NUEVOS SOLES CON RECIBO(S)
NÚMERO(S) 00010525-96 00030626-35.-LIMA, 04 DE DICIEMBRE DE 2012.

Registrador Público
Zona Registral N* DX-Sede Lima

' a Página Número 3
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP

